Name: 90/52/EEC: Commission Decision of 17 January 1990 authorizing Member States temporarily to take additional measures as regards Denmark against the dissemination of Corynebacterium sepedonicum and repealing Decision 88/36/EEC
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  plant product;  agricultural activity
 Date Published: 1990-02-08

 Avis juridique important|31990D005290/52/EEC: Commission Decision of 17 January 1990 authorizing Member States temporarily to take additional measures as regards Denmark against the dissemination of Corynebacterium sepedonicum and repealing Decision 88/36/EEC Official Journal L 036 , 08/02/1990 P. 0023 - 0025*****COMMISSION DECISION of 17 January 1990 authorizing Member States temporarily to take additional measures as regards Denmark against the dissemination of Corynebacterium sepedonicum and repealing Decision 88/36/EEC (90/52/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 77/93/EEC of 21 December 1976 on protective measures against the introduction into the Member States of organisms harmful to plants or plant products (1), as last amended by Directive 89/439/EEC (2), and in particular Article 15 (2) thereof, Having regard to Council Directive 80/665/EEC of 24 June 1980 on the control of potato ring rot (3), and in particular Article 9 (2) thereof, Whereas, where a Member State considers that there is an imminent danger of the introduction into its territory of potato ring rot from another Member State, it may temporarily take any additional measures necessary to protect itself from that danger; Whereas a Member State may also take such measures where another Member State informs it of confirmed contamination by potato ring rot; Whereas France, Ireland, the Netherlands and the United Kingdom had notified the other Member States and the Commission that they maintained or adopted measures concerning the introduction into their territories of potatoes originating in Denmark, because of potato ring rot known to occur there; Whereas it was well known that potato ring rot had occurred in Denmark for more than 25 years; Whereas Denmark implemented an eradication programme; Whereas, in particular, since 1984 the entire potato stock material was renewed by cleaned and healthy material; whereas since 1986 both seed potatoes may be produced in Denmark only where they derive from such cleaned and healthy stock material; Whereas, moreover, Denmark set up appropriate production, processing and distribution structures, aimed at preventing reinfections of potatoes produced under the above conditions; Whereas the results of intensive official surveys, including testing carried out in accordance with the established Community method for the detection and diagnosis of Corynebacterium sepedonicum, carried out in Denmark on potatoes harvested there since 1986, justified the conclusion that potatoes produced in Denmark at least since 1986 could be deemed to be free from potato ring rot; Whereas the Commission, by Decision 88/36/EEC (4), authorized the aforementioned Member States to take temporarily precautionary measures described therein; Whereas Denmark informed the other Member States and the Commission that samples of the 1988 ware potato production showed a confirmed contamination by potato ring rot, including those of a consignment introduced into another Member State; Whereas it has not yet been possible to identify the precise source of contamination; Whereas in that situation Decision 88/36/EEC should be repealed and the necessary measures should be adopted; Whereas these measures have to take into account the production and distribution structured in Denmark; whereas these measures should complete the control patterns which Denmark has set up under Directive 80/665/EEC in respect of its entire potato production, and they would be without prejudice to the phytosanitary inspections which may be carried out by the introducing Member States under the Community plant health regime; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plant Health, HAS ADOPTED THIS DECISION: Article 1 1. Denmark shall ensure, until 30 June 1991, that the conditions laid down in paragraph 2 are met, in addition to those laid down in Directive 80/665/EEC and in particular Articles 2, 5 (4) and (5) thereof, if tubers of potatoes (Solanum tuberosum L.) originating in Denmark are to be introduced into other Member States. 2. For the purposes of paragraph 1, the following conditions shall be met: (a) The tubers: (aa) in the case of seed potatoes: - shall have derived in direct line from officially approved disease-free tubers obtained under an appropriate programme, and - shall not have been in contact with potatoes otherwise derived, or with fields, or, unless disinfected, with stores or machinery which have been in contact with such potatoes since 1985, and - shall have been produced on premises where no potatoes other than seed potatoes have been produced since 1989, - shall have been subjected to official testing in accordance with the Community established method for the detection and diagnosis of Corynebacterium sepedonicum, on a sample of at least 200 tubers per 25 tonnes or less drawn officially per grower from each lot before any possible blending with tubers from other growers and removal from the premises of the grower or packing station and preferably before cleaning and packing, and shall have been found free, in this testing, from potato ring rot, and - shall have been officially marked with an official bag identification mark; (bb) in the case of ware potatoes intended for consumption: - shall be packed in closed packages that are ready for direct delivery to retailers or to final consumers, and that do not exceed a weight common in the Member State of destination for that purpose, to the maximum of 25 kilograms, and - shall be intended for such direct delivery, and - shall not have been in contact with potatoes or with fields, or, unless desinfected, with stores or machinery which have been in contact with potatoes which have shown in 1989 a confirmed contamination by potato ring rot and, - shall have derived directly from material which has originated from officially approved disease-free tubers obtained under an appropriate programme and shall have been subjected themselves to official testing in accordance with the Community established method for the detection and diagnosis of Corynebacterium sepedonicum, on a sample officially drawn of at least 200 tubers per lot of 25 tonnes or less, and which has been found free in this testing from potato ring rot; (cc) in the case of ware potatoes for industrial processing: - belong to varieties suitable for that purpose, and - shall be intended for direct and immediate delivery to a processing plant with officially approved facilities for waste disposal. (b) The phytosanitary certificate required under Directive 77/93/EEC, shall indicate, under the headings: - 'Additional declaration': 'Compliance with provisions according to Article 1 (2) of Commission Decision 90/52/EEC assured', completed by the precise reference to the appropriate cases, as well as the name of the variety; in the case of testing of samples drawn from lots intended to be introduced into the other Member States concerned, the reference number of the sample shall also be indicated, - 'Distinguishing marks': 'Number of the consignment and the related official bag identification mark'. (c) If the Danish Plant Protection Service is officially informed of any further circumstances constituting a serious reason to believe that the available guarantees have not been, or are no longer sufficient to prevent the risk referred to in this Decision, that Service shall withhold or withdraw the certificate or certificates until such time as the matter has been fully investigated, and Denmark shall inform the Commission thereof. 3. The Member States of destination: - shall subject consignments from Denmark to official monitoring to ensure that the packages are not opened before the intended delivery and that the tubers until final delivery will not be in contact with fields, potato stores or any machinery for handling of locally grown potatoes, and, in the case of ware potatoes for industrial processing, to official monitoring to ensure such direct and immediate delivery to the intended processing plant, - may subject such consignments to a testing as described in paragraph 2 (a) (aa), fourth indent, - shall notify the other Member States and the Commission of the type of facilities officially approved for the purposes of the second indent of paragraph 2 (a) (cc). 4. Further appropriate steps may be taken to carry out official monitoring to ensure that the conditions laid down in paragraph 2 are met. Article 2 Member States shall adjust the measures, which they adopted with a view to protecting themselves against the introduction or the spread of Corynebacterium sepedonicum, in such a manner that they comply with Article 1. Article 3 This Decision shall be repealed or amended if and when a case of potato ring rot is detected on potatoes originating in Denmark under Directive 80/665/EEC, or on the potatoes introduced into other Member States pursuant to this Decision. Article 4 Decision 88/36/EEC is hereby repealed. Article 5 This Decision is addressed to the Member States. Done at Brussels, 17 January 1990. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 26, 31. 1. 1977, p. 20. (2) OJ No L 212, 22. 7. 1989, p. 106. (3) OJ No L 180, 14. 7. 1980, p. 30. (4) OJ No L 20, 26. 1. 1988, p. 33.